                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MISSOURI
                                      CENTRAL DIVISION

    ROBERT MCCRACKEN                                   )
                                                       )
           Plaintiff,                                  )
                                                       )     Case No. 2:21-cv-04041-NKL
    vs.                                                )
                                                       )     JURY DEMANDED
    ABB INC. d/b/a ABB DE INC., and                    )
    ABB ENTERPRISE SOFTWARE INC.                       )
    a/k/a HITACHI ABB POWER GRIDS                      )
                                                       )
           Defendants.                                 )
                                                       )

            REPLY SUGGESTIONS IN SUPPORT OF DEFENDANTS’ PARTIAL
               MOTION TO DISMISS PLAINTIFF’S AMENDED PETITION


          Defendants ABB Inc. d/b/a ABB DE Inc. and ABB Enterprise Software Inc. a/k/a Hitachi

ABB Power Grids (“Defendants” or “ABB”), by and through their attorneys, file the following

Reply Suggestions in Support of Defendants’ Partial Motion to Dismiss Plaintiff’s Amended

Petition, arguing in favor of this dismissal of Plaintiff’s state law claims arising under RSMo. §

287.780 as follows:

                                       LAW AND ARGUMENT1

          Despite filing a Petition for Damages and Injunctive Relief, Amended Petition for Damages

and Injunctive Relief (“Amended Petition”), a response to this Motion to Dismiss, and a Motion

to Remand focusing on the same arguments, Plaintiff still fails to establish how his reporting of a

simple blister, with no request for aid, no workers’ compensation claim filed or pursued, and no

allegation the Defendants knew the blister was connected to his diabetes and amputations,


1
  Defendants’ Partial Motion to Dismiss Plaintiff’s Amended Petition and Suggestions in Support (collectively
“Motion to Dismiss”) and Defendants’ Suggestions in Opposition to Plaintiff’s Motion to Remand are incorporated
herein by reference.


                                        1
            Case 2:21-cv-04041-NKL Document 22 Filed 04/07/21 Page 1 of 7
somehow evokes the protections afforded by the Missouri Workers’ Compensation statutory

scheme. As detailed below, Plaintiff’s Amended Petition instead simply fails to state a claim for

workers’ compensation discrimination, retaliation, and/or retaliatory discharge. These claims

should therefore be dismissed pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

A.     Plaintiff’s Amended Petition does not sufficiently allege any protected activity that
       could amount to the exercise of a workers’ compensation right.

       Plaintiff’s Amended Petition fails to allege that Plaintiff exercised a right protected under

Missouri’s Workers’ Compensation Act, and this shortcoming is fatal because it is a required

element for any actionable claim of workers’ compensation discrimination, retaliation, and/or

retaliatory discharge under Section 287.780. Importantly, Plaintiff concedes in his opposition to

Defendants’ Motion to Dismiss that he never filed a workers’ compensation claim. See Plaintiff’s

Suggestions in Opposition to Defendants’ Motion to Dismiss, p. 6. Thus, Plaintiff must rely on the

assumption that reporting the blister to his supervisor was sufficient to be considered the exercise

of a right under Missouri’s Workers’ Compensation Act, but it was not.

       As detailed in Defendants’ Motion to Dismiss and Remand Opposition, Missouri courts

have uniformly held that activity like that engaged in by Plaintiff does not constitute an exercise

of rights under Section 287.780 of Missouri’s Worker’s Compensation Act. See Suggestions in

Support of Defendants’ Partial Motion to Dismiss, Section II.A; see also Defendants’ Suggestions

in Opposition to Plaintiff’s Motion to Remand (“Remand Opposition”), pp. 6-7. Plaintiff’s

opposition to Defendants’ Motion to Dismiss misstates Defendants’ position – Defendants

acknowledge that Plaintiff was not necessarily required to file a formal workers’ compensation

claim to exercise a right under Missouri’s workers’ compensation law, but Plaintiff still needed to

take some affirmative action to actually pursue a workers’ compensation claim and/or benefits and




                                      2
          Case 2:21-cv-04041-NKL Document 22 Filed 04/07/21 Page 2 of 7
he failed to do so. See Welker v. Panera Bread Co., No. 4:10CV2192 FRB, 2011 WL 1327427, at

*2 (E.D. Mo. 2011).

         Notably, one of the cases Plaintiff cites to support his contention that a formal workers’

compensation claim is not required for a claim under Section 287.780 actually supports the

prerequisite that a plaintiff must take some affirmative action to demonstrate a need for workers’

compensation benefits in order to be able to file a cause of action under Section 287.780, which

Plaintiff failed to do here. Welker, 2011 WL 1327427 (granting dismissal of the plaintiff’s cause

of action under Missouri’s Workers’ Compensation Law pursuant to Rule 12(b) for failure to state

a claim upon which relief can be granted because the plaintiff did not take any affirmative action

to exercise a right under Missouri’s Workers’ Compensation Law). Though Plaintiff alleges he

reported his blister to his supervisor, as addressed in Defendants’ Motion to Dismiss and again in

Defendants’ Remand Opposition, this alleged report by Plaintiff is not sufficient to be considered

the exercise of a workers’ compensation right. Hall v. Nutro Company, No. 17–00326–CV–W–

ODS, 2018 WL 3190763, at *5 (W.D. Mo. 2018) (“To exercise a right under the worker's

compensation law, courts have found an employee must demonstrate something more than the

work injury occurring and the employee's report of the injury to a supervisor.”).2

         Plaintiff did not participate in any activity that could be considered the exercise of workers’

compensation right. As a result, Plaintiff’s Amended Petition fails to state a claim for

discrimination, retaliation, and/or retaliatory discharge under Section 287.780, and Plaintiff’s

workers’ compensation claim should be dismissed under Rule 12.




2
  As detailed in Defendants’ Remand Opposition, the Hall Court held that the plaintiff’s reporting of his injury to a
supervisor, even in conjunction with the other facts of the case, was not sufficient to be considered an exercise of a
right under Missouri’s Worker’s Compensation Law. See Remand Opposition, p. 7.


                                       3
           Case 2:21-cv-04041-NKL Document 22 Filed 04/07/21 Page 3 of 7
B.     Plaintiff’s continued employment with ABB Enterprise Software, Inc. defeats any
       claim for retaliatory discharge under Section 287.780, and Plaintiff’s retaliatory
       discharge claim should be dismissed.

       Plaintiff’s response to Defendants’ Motion to Dismiss is noticeably thin relating to his

claim of retaliatory discharge because Plaintiff’s Amended Petition clearly states that Plaintiff

remains employed with Defendants, making any claim by him for retaliatory discharge under

Section 287.780 moot and subject to dismissal under Rule 12. See Amended Petition, ⁋⁋ 70-71.

Defendants do not dispute that termination of employment may not be a required element for a

workers’ compensation discrimination claim, as stated in Plaintiff’s response to Defendants’

Motion to Dismiss; however, termination of employment is a required element of a claim for

retaliatory discharge based on the exercise of a workers’ compensation right. Mo. Stat. Ann. §

287.780; Templemire v. W&M Welding, Inc., 433 S.W.3d 371, 382 (Mo. 2014). Accordingly, an

employee like Plaintiff who remains employed with Defendants cannot bring a claim for retaliatory

discharge under Section 287.780 when no discharge has occurred. See Lambrich v. Kay, 507

S.W.3d 66, 80 (8th Cir. 2016). Therefore, Plaintiff’s claim for retaliatory discharge pursuant to

Section 287.780 fails to state a claim and should be dismissed.

C.     Plaintiff’s Amended Petition does not connect Plaintiff’s alleged injury with the
       purported discrimination or retaliation by Defendants, and as a result, Plaintiff’s
       claim for discrimination and/or retaliation pursuant to Section 287.780 should be
       dismissed for failure to state a claim.

       Plaintiff concedes in his opposition to Defendants’ Motion to Dismiss that he never filed a

workers’ compensation claim. See Plaintiff’s Suggestions in Opposition to Defendants’ Motion to

Dismiss, p. 6. As a result, Plaintiff argues that a discrimination or retaliation claim based on

workers’ compensation can exist where only a report of the alleged injury was made. See Plaintiff’s

Suggestions in Opposition to Defendants’ Motion to Dismiss, p. 7. However, the case law cited by

Plaintiff to support his proposition are distinguishable because the employers at issue clearly knew



                                      4
          Case 2:21-cv-04041-NKL Document 22 Filed 04/07/21 Page 4 of 7
there was a noteworthy work-related injury by the nature of the injury alone. See Davis v. Villages

of Jackson Creek, LLC, Case No. 4:19-CV-01011-BCW (W.D. Mo. July 6, 2020) (injury at issue

was work-related mental stress due to threats of physical violence by other employees; employer

knew of the injuries because the plaintiff repeatedly reported the threatening behavior causing her

mental stress); Demi v. Sheehan Pipeline Constr., 452 S.W.3d 211 (Mo. Ct. App. 2014) (injury at

issue was heatstroke employee suffered while working on a project; employer knew of the injury

because the employee quickly requested and received medical treatment for the heatstroke and was

not able to work for several days); Dame v. Southwestern Bell Telephone Co., No. 20-cv-00906-

SRB, 2021 WL 67213 (W.D. Mo. Jan. 7, 2021) (distinguished from this case because the plaintiff

sought medical treatment twice for injuries to his hand that were caused by his supervisor).

       Here, according to his Amended Petition, the only injury Plaintiff allegedly reported was a

blister requiring minimal first aid, if even that, and the Amended Petition does not contain any

allegations or even any information to support an inference that Defendants knew the amputations

to Plaintiff’s foot were in any way connected to his blister and not just his diabetes. See generally

Amended Petition. Accordingly, Plaintiff cannot articulate how Defendants supposedly

discriminated or retaliated against him when Defendants did not even know there was a

compensable injury, much less a workers’ compensation claim. The allegations in Plaintiff’s

Amended Petition relating to his leave from work all stem from the amputations to his foot, and

his pleading fails to articulate any knowledge attributable to Defendants that the amputation was

connected to the blister. This gap in factual allegations cuts off the causation element of his

workers’ compensation claim under Section 287.780. To the extent Plaintiff alleges he was

discriminated or retaliated against because of his foot amputations, these claims relate to his

disability, not any workers’ compensation issue. In fact, Plaintiff filed a Charge of Discrimination




                                      5
          Case 2:21-cv-04041-NKL Document 22 Filed 04/07/21 Page 5 of 7
with the Missouri Human Rights Commission and Equal Employment Opportunity Commission,

but he noticeably did not file a workers’ compensation claim because he cannot connect his alleged

work-related injury – the blister – to his need for leave and return to work. Therefore, Plaintiff’s

Amended Petition fails to state a claim for workers’ compensation discrimination or retaliation,

and any such claims should be dismissed.

                                         CONCLUSION

       For the foregoing reasons, and as stated in Defendants’ Motion to Dismiss and Remand

Opposition, Plaintiff’s claim for discrimination, retaliation, and/or retaliatory discharge pursuant

to Section 287.780 of Missouri’s Workers’ Compensation Act should be dismissed under Rule

12(b)(6) of the Federal Rules of Civil Procedure.

                                                    Respectfully submitted,



                                                      /s/ Jonathan C. Hancock
                                                    BAKER, DONELSON, BEARMAN,
                                                    CALDWELL & BERKOWITZ
                                                    Jonathan C. Hancock (TN Bar # 018018)
                                                    (admitted pro hac vice, Doc. No. 9)
                                                    Shayna A. Giles (TN Bar # 036023)
                                                    (admitted pro hac vice, Doc. No. 10)
                                                    165 Madison Avenue, Suite 2000
                                                    Memphis, Tennessee 38103
                                                    jhancock@bakerdonelson.com
                                                    sgiles@bakerdonelson.com
                                                    (901) 526-2000 – Telephone

                                                    SANDBERG PHOENIX
                                                    Zachary S. Merkle, #68258MO
                                                    Jonathan W. McCrary, #66484MO
                                                    600 Washington Avenue
                                                    St Louis, MO 63101
                                                    zmerkle@sandbergphoenix.com
                                                    jmccrary@sandbergphoenix.com
                                                    (314) 446-4225 – Telephone

                                                    Attorneys for Defendants


                                      6
          Case 2:21-cv-04041-NKL Document 22 Filed 04/07/21 Page 6 of 7
                                CERTIFICATE OF SERVICE

      I hereby certify that on this 7th day of April 2021, a copy of the foregoing Reply
Suggestions in Support of Defendants’ Partial Motion to Dismiss was filed electronically.

      Gene P. Graham, Jr.
      Deborah J. Blakely
      19049 East Valley View Parkway
      Independence, Missouri 64055
      (816) 373-9080 – Telephone
      (816) 373-9319 – Facsimile
      graham@wagblaw.com
      dblakely@wagblaw.com

      Attorneys for Plaintiff
                                                /s/ Jonathan C. Hancock




                                    7
        Case 2:21-cv-04041-NKL Document 22 Filed 04/07/21 Page 7 of 7
